Name: Commission Regulation (EEC) No 2055/85 of 24 July 1985 altering one corrective factor to be used for calculation of the monetary compensatory amounts applicable on certain agricultural products
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 25. 7. 85 Official Journal of the European Communities No L 193/33 COMMISSION REGULATION (EEC) No 2055/85 of 24 July 1985 altering one corrective factor to be used for calculation of the monetary compensatory amounts applicable on certain agricultural products whereas the greatest revaluation against the ECU is 0,15 % ; whereas the corrective factor should be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 2b (2) thereof, Whereas Article 2b (2) of Regulation (EEC) No 974/71 stipulates that a corrective factor fixed at 1,033651 is to be applied for the purposes of calculation of the monetary compensatory amounts ; whereas under the te;rms of the last subparagraph of the abovementioned paragraph this factor must be adjusted, on the occasion of each realignment under the European monetary system, on the basis of the revaluation of the central rate of that currency, among those maintaining as between themselves a maximum spread at any given moment of 2,25 % revalued most against the ECU ; Whereas a realignment of central rates under the European monetary system has occurred with effect from 22 July 1985 ; Article 1 The coefficient given in the second subparagraph of Article 2b (2) of Regulation (EEC) No 974/71 is replaced by 1,035239 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 24 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 106, 12. 5 . 1971 , p . 1 . 0 OJ No L 90, 1 . 4 . 1984, p . 1 .